Title: From George Washington to William Pearce, 8 May 1796
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia 8th May 1796.
        
        I am glad to find by your letter of the first instant, that the rain wch fell here on the 27th Ulto had extended to you. The cold & drying Winds I knew would deprive the plants of some of its good effects; but benefit must have resulted to them notwithstanding. If the frosts which accompanied those Winds have injured the fruit (as you fear) it will be a circumstances much to be regretd altho’ not to be avoided.
        I wish you had sowed all the Peas as soon as they were received (as the grd was prepared) altho’ the season was far advanced, and the Books spoke of February as the proper period for depositing this Crop in the ground. They may not come up another year; but admitting they would do it, and it shall be found that they are A crop worth cultivating, your prospect for getting into a good stock of Seed would have been better by sowing the whole quantity, than an Acre only, & keeping the residue of the Seed until next Spring. Indeed, dry as the weather has been with you, it is a question whether sowing at the time you did was not better than to have done it a month sooner; especially as it is to be hoped that the fine rains which fell here on thursday night and all day friday were general. No alteration, or addition to what you have already done can take place after this letter gets to hand, with either Peas or Chiccory, as the Spring will be too far advanced.
        
        If the clover seed which you sowed did not vegitate, & perish with the drought, it is to be hoped it may yet come to something. It will be unfortunate if it should; not more so on acct of the want of the Crop than on acct of the high price of the seed though both are bad enough.
        Did you begin your lane at Dogue run at the 2d gate, next the Overseers house, or at the outer gate, so as to extend it across the Meadow? The last if you had had time, would have been best on two accounts; first by throwing that meadow into two divisions—and 2dly by making both more secure; for the gates being often left open Hogs & other things are frequently getting in and doing injury; and besides, having space enough, the Carts are cutting different tracts which form new gulies; wch would not, nor cannot be the case in a lane.
        Let me know the amount of your receipts for Fish sold. I do not want the particulars, but the agregate Sum of what they have fetched, or will fetch, when the money is all received.
        If an acct was kept of the times my Coach Mares went to the Jack—particularly when those called Nancy & the blind mare, were covered, let me know it in your next letter. The two whose names are mentioned I am pretty sure are with foal, & I want to know at what time it may be expected they will bring them, that I may regulate their movemt on the Road to Mount Vernon.
        It is expected that Congress will rise between the 20th and last of this month. But admitting the fact, it is impossible for me, at this time, to say precisely when I shall be at Mount Vernon. I wish you well and am Your friend
        
          Go: Washington
        
        
          P.S. Mrs Washington sends a memorandum enclosed which I pray you to have attention given to.
        
      